Citation Nr: 1545066	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-29 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1. Entitlement to a compensable rating for a left knee disability.  

2. Entitlement to a compensable rating for a right knee disability.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1987 to June 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative joint disease (DJD) and chondromalacia of the left knee; and for DJD, meniscus tear, and chondromalacia of the right knee; rated 0 percent, each, effective July 1, 2010.  

The Veteran had also initiated an appeal of the initial ratings assigned with grants of service connection for a left upper back scar, Raynaud's disease, lateral epicondylitis of the right elbow, and residuals of a right little finger fracture.  However, he did not perfect an appeal of those issues following the June 2013 issuance of a statement of the case.  Consequently, they are not before the Board.  

Issues seeking increased ratings for a left upper back scar, Raynaud's disease, right elbow lateral epicondylitis, and residuals of a right little finger fracture have been raised (in a March 2014 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  


FINDINGS OF FACT

1. Throughout, the Veteran's left knee arthritis is reasonably shown to be manifested by painful (but less than compensably limited) motion; recurrent subluxation and lateral instability are not shown.  

2. Throughout, the Veteran's postoperative right knee disability is reasonably shown to have been symptomatic, manifested by arthritis with painful (but less than compensably limited) motion; recurrent subluxation and instability are not shown.  
CONCLUSIONS OF LAW

1. A 10 percent, but no higher, rating is warranted for the Veteran's left knee disability, throughout.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5260, 5261 (2015).  

2. A 10 percent, but no higher, rating is warranted for the Veteran's right knee disability, throughout.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Codes 5003, 5257, 5258, 5259, 5260, 5261 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2013 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings; and a February 2014 supplemental SOC (SSOC) readjudicated the claims after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in January 2010 and January 2014.  The Board finds the examination reports adequate for rating purposes as they note all findings needed to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  
Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's left and right knee disabilities are each currently rated 0 percent under Code 5003 (for degenerative arthritis), effective July 1, 2010.  

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  Note 1 following Code 5003 provides that the rating based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a.  

A 10 percent rating is warranted for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.  

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a.  

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full, and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.  

When evaluating disabilities of the musculoskeletal system, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

STRs submitted by the Veteran show that a November 2009 MRI of the right knee revealed a lateral meniscus tear, moderate to large joint effusion, chondromalacia, degenerative disease, and a Baker's cyst.  On December 2009 follow up for the right knee, the Veteran reported locking in the knee at least once a week with painful popping and stiffness with prolonged sitting.  He had swelling in the knee that caused pain with flexion.  He denied catching or giving way.  Right knee range of motion (ROM) was from 0-100 degrees without pain, limited by the popliteal cyst.  There was subpatellar crepitus and lateral joint line tenderness.  The joint was stable and the quadriceps was well developed.  He had a normal gait with no limp.  X-rays of the right knee revealed arthritis.  The assessment was right knee pain, osteoarthritis, large Baker's cyst, and lateral meniscus posterior and anterior horn tears.  

On January 2010 VA examination, the Veteran reported that he wears knee braces when active.  Kneeling, squatting, and stooping aggravate his knees.  He denied limitations with standing, walking, sitting, or stairs.  On physical examination ROM of each knee was: flexion to 140 degrees, and extension to 0 degrees; there was no additional limitation on repetitive testing.  There was swelling with effusion, crepitus, good stability, and full strength in each knee.  A swollen right knee Baker's cyst radiated pain down to the calf.  October 2009 X-rays revealed DJD of each knee.  

In an August 2013 statement, the Veteran indicated that he had knee surgery in January 2010 to repair meniscus damage and remove a Baker's cyst in the right knee.  He endorsed limited ROM and constant pain in the knee since surgery.  He asserted that the same problems were diagnosed for the left knee.  He had stiffness, locking, and popping in both knees after sitting or standing for long periods.  
On January 2014 VA examination, the Veteran reported chronic intermittent bilateral knee pain, increased upon sitting longer than 30 minutes, and denied flare-ups.  It was noted that he had had a right knee meniscectomy, with no residuals.  He reported he occasionally used a left knee brace.  On physical examination ROM of each knee was flexion to 110 degrees (without pain) and extension to 0 degrees (without pain); there was no additional limitation on repetitive testing.  It was noted that ROM was limited by muscular body habitus and bulk of calf muscles.  Functional impairment consisted of less movement than normal.  There was full muscle strength and normal joint stability in both knees.  It was noted that October 2009 left knee MRI showed arthritis, chondromalacia, thinning of the menisci compatible with DJD, small joint effusion, and a Baker's cyst.  The diagnoses were lateral meniscus tear of the right knee, and DJD, chondromalacia patellae, and Baker's cysts in both knees.  

In a statement received in March 2014, the Veteran stated that he reported pain in both knees on VA examination.  He endorsed instability in both knees from daily activity and dependent on daily workload.  He asserted that the meniscectomy reduced the cushion between the bones, causing frequent pain and limitation of motion.  

Left Knee

The evidence shows that the Veteran's left knee disability has been manifested by arthritis with painful (but less than compensably limited) motion throughout the entire period for consideration.  October 2009 left knee X-rays show DJD.  VA examination reports show that left knee flexion exceeded 60 degrees and extension was full, with no additional limitation of motion on repetitive testing.  However, the Veteran asserts that he has constant left knee pain, and increased pain, stiffness, locking, and popping after sitting or standing for long periods.  On January 2014 VA examination it was noted that functional impairment was less movement than normal.  While the findings reported do not warrant a compensable rating under Codes 5260 or 5261, the finding of functional impairment consisting of less movement than normal, coupled with the Veteran's subjective reports of intermittent pain, which the Board finds credible reasonably meets (with consideration of 38 C.F.R. § 4.3) the criteria for a 10 percent rating under Code 5003.  

To the extent that the Veteran asserts that he has left knee cartilage impairment, the January 2014 VA examiner reviewed the October 2009 left knee MRI and found thinning of the menisci compatible with DJD/arthritis; dislocated/torn cartilage was not found.  The evidence does not show that the Veteran has (or has had at any time under consideration) a left knee cartilage impairment.  Consequently, a rating for the left knee disability under Codes 5258 or 5259 is not warranted.  Although the Veteran has alleged instability of the knee (and reported he occasionally wears a left knee brace), subluxation or lateral instability has not been noted on clinical evaluation (during the period under consideration).  Accordingly, a separate rating for such manifestation is not warranted.

Right Knee

The Veteran's service-connected right knee disability has been manifested throughout by arthritis with painful (but less than compensably limited) motion and symptomatic residuals of removal of right knee cartilage.  Right knee DJD was established by October 2009 X-rays.  VA examination reports show that the Veteran's right knee flexion was greater than 60 degrees and extension was full, and that there was no additional limitation of motion on repetitive testing.  Although the Veteran reports right knee pain, stiffness, locking, and popping after sitting or standing for long periods, such symptoms are not shown to produce additional limitation of motion or functional loss that would warrant a compensable rating under Code 5261 or 5262.  Accordingly, a 10 percent, but no higher, rating for the Veteran's right knee disability is warranted under Code 5003.  

The Board notes that the Veteran underwent a meniscectomy in January 2010.  In August 2013, he reported episodes of locking in the right knee upon sitting or standing for prolonged periods.  However, on January 2014 VA examination, locking of the right knee was not shown on repetitive testing, and the examiner indicated that there were no residuals from the meniscectomy.  Regardless, the alleged meniscectomy residual symptoms of right knee pain, stiffness, locking, and popping have been considered in the 10 percent rating under Code 5003 (which contemplates motion limited by pain, evidenced by such findings as swelling).  Consequently, while the residuals of meniscectomy could potentially be assigned a separate rating under Code 5259, here because the symptoms alleged pertain to motion/limitation thereof (such as locking), a separate rating under Code 5259 is not warranted.  See Note 1 following 38 C.F.R. § 4.71a, Code 5003 (prohibiting combination of a rating under Code 5003 with ratings based on limitation of motion).  

The Board has considered the Veteran's assertions that he has instability of both knees.  However, testing on January 2010 and January 2014 VA examinations found that both knees were stable, and right knee subluxation or instability was not clinically noted at any point during the evaluation period.  Accordingly, a separate rating based on recurrent subluxation or lateral instability is not warranted.  

The Board has considered whether referral of these matters for consideration of an extraschedular rating is indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected left and right knee disabilities.  All symptoms and associated restrictions of function shown (and noted above) are fully encompassed by the schedular criteria for the 10 percent rating now assigned.  Furthermore, nothing in the record suggests that the disability picture presented by his service-connected knee disabilities is exceptional.  The schedular ratings assigned throughout are, therefore, adequate; referral for extraschedular consideration is not required.  

The Veteran is retired and not shown to be seeking employment.  The matter of entitlement to a total rating based on individual unemployability is neither raised by the record, nor has it been alleged.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  




ORDER

A 10 percent rating is granted for the Veteran's left knee disability, throughout, subject to the regulations governing payment of monetary awards.  

A 10 percent rating is granted for the Veteran's right knee disability, throughout, subject to the regulations governing payment of monetary awards.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


